Citation Nr: 1045858	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  08-06 721A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to a service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, that denied a disability rating in excess of 30 percent 
for the Veteran's service-connected posttraumatic stress disorder 
(PTSD).  In a March 2008 rating decision, the RO increased the 
PTSD rating to 50 percent, effective from September 2004, which 
is recognition that the December 2004 rating of PTSD was the 
rating decision on appeal.  In December 2008, the RO denied 
individual unemployability; however, this denial of individual 
unemployability was based on the finding that the PTSD was only 
50 percent disabling.  As indicated in an April 2010 Board 
decision and remand order, because a 70 percent rating has now 
been assigned for the entire PTSD rating period from September 
11, 2003, the Veteran became eligible for TDIU based on schedular 
rating of 70 percent from September 11, 2003.  In the April 2010 
remand order, the Board also indicated that, because the TDIU 
arose in the context of the increased rating for PTSD claim, the 
TDIU period under consideration is from September 11, 2003.  

The Veteran testified at a Board hearing at the VA Central Office 
in Washington, DC, before the undersigned Acting Veterans Law 
Judge in February 2010.  A copy of the transcript of that hearing 
has been associated with the record on appeal.  In April 2010, 
the Board increased the disability rating for PTSD to 70 percent 
and remanded the issue of TDIU for further development.  


FINDING OF FACT

For the rating period from July 2008, the Veteran has been unable 
to maintain substantially gainful employment as a result of 
symptoms of his service-connected PTSD.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria 
for TDIU have been met from July 2008.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

TDIU Legal Criteria

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155.  Total disability is considered to exist when 
there is any impairment which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  Total disability may or may not be 
permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are 
authorized for any disability or combination of disabilities for 
which the Rating Schedule prescribes a 100 percent evaluation.  
38 C.F.R. § 3.340(a)(2). 
 
TDIU may be assigned when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service- connected 
disabilities.  If there is only one such disability, it must be 
rated at 60 percent or more; if there are two or more 
disabilities, at least one disability must be rated at 40 percent 
or more, with sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 
 
For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) disabilities of one or both 
upper extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities resulting 
from common etiology or a single accident, (3) disabilities 
affecting a single body system, e.g. orthopedic, digestive, 
respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple 
injuries incurred in action, or (5) multiple disabilities 
incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

TDIU Analysis 

In this case, the Veteran contends that he is unable to secure 
employment due to his service-connected disability.  He testified 
that in July 2008 he became unable to continue to work as a bus 
driver, where he had been working full time, had lost time from 
work, and had engaged in altercations with customers.

The Veteran is service connected for PTSD, rated at 70 percent 
disabling from September 11, 2003.  The Veteran is not service 
connected for any additional disabilities.  As the only service-
connected disability is rated at 60 percent or more, the 
percentage criteria for TDIU eligibility are met from September 
11, 2003.  Therefore, entitlement to TDIU is considered on a 
schedular basis.  
38 C.F.R. § 4.16(a).

The evidence in favor of the Veteran's claim for TDIU includes 
the Veteran's multiple statements and testimony showing his 
belief that he ended his employment as a bus driver in July 2008 
due to stress and an inability to work with his co-workers or the 
public in general.  The Veteran takes multiple medications to 
handle his psychiatric disability.  His PTSD symptoms have 
included poor attention and concentration, impaired memory, 
suicidal and homicidal ideation, restricted affect, depressed 
mood, pressured and tangential speech, paranoia, insomnia, 
reported panic attacks, and impaired impulse control.  The 
Veteran reported on a TDIU application form (VA Form 21-8940) in 
February 2010 that he last worked full time in July 2008 as a 
Metro bus driver, where he was working full time (40 hours per 
week), with 108 days lost in five years due to illness.

In July 2005, a VA examiner opined that the Veteran's PTSD 
symptoms had a serious impact on his level of job functioning.  
During the June 2009 VA examination, the Veteran reported that he 
was written up several times per week at work because he could 
not remember or follow the schedules.  He noted that pressure was 
building up and he felt like he would end up killing himself or 
hurting someone else.  He eventually brought alcohol to work and 
called his supervisor to come and get him.  He then failed his 
DOT required test.  Further treatment records show severe social 
impairments, with GAF scores as low as 49 in July 2005, which 
reflects serious symptoms or serious impairment in social and 
occupational functioning.  Additionally, during mental health 
treatment, the Veteran reported multiple disciplinary problems at 
work.

The evidence weighing against the Veteran's claim for TDIU 
include that the Veteran decided to retire from his full-time bus 
driver position in July 2008.  Although the Veteran had some 
disciplinary problems, the evidence shows no difficulty 
consistently maintaining employment from separation from service 
in 1969 until his retirement in July 2008, when he was making 
substantial income.  Additionally, in the June 2009 VA 
examination, the examiner noted the Veteran's employability as 
fair, opining that the Veteran was not unemployable.  

The Board finds that the weight of the evidence is at least in 
relative equipoise on the question of whether the Veteran is 
unable to secure or follow a substantially gainful occupation as 
a result of service-connected disability of PTSD since July 2008.  
Resolving all reasonable doubt in favor of the Veteran, the Board 
finds that the criteria for TDIU have been met from July 2008, 
but not from an earlier period.  



There is no need to undertake any review of compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA) and implementing 
regulations in this case because the full benefit sought by the 
Veteran is being granted by this decision of the Board.  See 
generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.159 and 3.326(a) (2010).


ORDER

A TDIU, for the period from July 2008, is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


